Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Objection
The Objection of claims 2, 9 and 17 has been overcome by introduced amendments.


Remarks
Applicant’s arguments, filed (10/05/2021), with respect to pending claims 1-20 and have been fully considered but they are directed to claims as amended, and therefore are moot in view of the new grounds of rejection 35 USC § 112 and with new interpretation of the reference of Fisher as presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

1, 8 and 16: the limitation of “substantially exponential rate” is indefinite, because exponential rate does not express any time period and magnitude change, where exponential rate is occurred.
In specification para [0049], where states “sensed value tripling in value at an exponential rate", but also the exponential function does not express the time it takes to triple values in output and does not express what size of values are increases.
The exponential rate just express the shape of the curve.  In specification the terms of “tripling in value exponential rate” does not attached to the any time frame and does not been determining how to been occurred.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 8, 9, 11, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451). 

Regarding Claim 1, Fisher disclose a method comprising:
 receiving, by at least one processor, a first indication to transition from a powered
 state (Col.2, lines 65- 67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment’, e.g., applying power): The 
   
     in response to the first indication, obtaining, by the at least one processor  (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), and from at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment(Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure threshold that is expected to be attained during the gravel packing operations. When this pressure threshold is exceeded, the tool 140 enters a wake-up mode);

       determining, by the at least one processor, a second indication based on the at least one sensor measurement exceeding a predetermined threshold to transition from the low power standby state to a logging state (Col. 2, line 65 through Col.3, line 5, where the tool is set at a sleep or inactive mode at the surface and activated upon the occurrence of a predefined condition. The tool may be activated when the wellbore pressure reaches or exceeds a predetermined threshold or by remotely activating it from surface or by providing a preset time delay, or by sensing the movement, e.g., when pressure reaches or exceeds a predetermined threshold is corresponds to the second indication), wherein the second indication occurs when the data corresponding to the downhole environment increases in value at a substantially exponential rate (Col. 4, lines 62-66, where the pressure at the screen continues to increase.  The gravel pack 
    
      in response to the second indication, capturing, by the at least one processor (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold; (iii) sending a signal via a remote control); and
    
      storing, by the at least one processor, the data corresponding to the downhole environment (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136).

Fisher does not disclose receiving, a first indication to transition from a powered-off state to a low power standby state.

 Ishihara discloses receiving, a first indication to transition from a powered-off state to a low power standby state (para [0008], where, when a starting switch of a vehicle is off, maintaining a power saving standby-state of a vehicle-mounted information apparatus. 

Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when power is applied, default will be in the standby state until start switch is activated. It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the standby state, as taught by Ishihara in the Fisher in order to save the power usage.

Regarding Claim 2, Fisher disclose the method of claim 1, wherein the at least one sensor includes at least one of a pressure sensor, a motion sensor, an optical sensor, a flow sensor, a viscosity sensor, a density sensor, a temperature sensor, a Hall Effect sensor, a radioactive counter, a vibration sensor, a resistivity sensor, a conductivity sensor, an acoustic sensor, an ultrasonic sensor, a telemetry sensor, a torque sensor, an RPM sensor, a gyroscopic sensor, or a gas- detection sensor (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137).

Fisher in view of Ishihara disclose the method of claim 1, further comprising measuring, by the at least one sensor, the first indication to transition from the powered-off state to the low power standby state, as recited in the Claim 1. Additionally, Fisher disclose further comprising measuring, by the at least one
sensor, the first indication (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136. Power to the tool electronic section and memory section and further Col.2, lines 65-67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment’, e.g., applying power);
The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment. The circuits receiving power is its own sensor which responds to power by entering default standby-power mode. 

Regarding Claim 5, Fisher in view of Ishihara disclose the method of claim 1, further comprising the first indication to transition from the powered-off state to the low power standby state, as recited in claim 1.
 Additionally, Fisher dynamically sensing, by the at least one sensor, the first indication (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136. Power to the tool electronic section and memory section and further, Col.2, lines 65-67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment”, e.g., applying power). 


 Regarding Claim 8, Fisher disclose a system comprising:
     a downhole tool disposed in a wellbore, the downhole tool comprising at least one sensor (Col.4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137);
     at least one processor in communication with the downhole tool (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), the at least one processor coupled with at least one computer-readable storage medium having stored therein instructions (Abstract, where tool is activated to record data in the memory carried by the tool as it passes across the screen), which when executed by the at least one processor cause the system to:
     receive a first indication of the power state (Col.2, lines 65-67, where tool may be operated in a continuous mode by activating the tool at the surface prior to deployment, e.g., applying the power); The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment and therefore the connecting tool with a power will be corresponds to the first indication.
     in response to the first indication, obtain from the at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment; 
     determine a second indication based on the at least one sensor measurement exceeding a predetermined threshold
to transition from the low power standby state to a logging state (Col.4, line 67 through Col.5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure threshold that is expected to be attained during the gravel packing operations. When this pressure threshold is exceeded, the tool 140 enters a wake-up mode);
      wherein the second indication occurs when the data corresponding to the downhole environment increases in value at a substantially exponential rate (Col. 4, lines 62-66, where the pressure at the screen continues to increase.  The gravel pack operator sets parameters at a predetermined pressure, above which it is presumed that the gravel packing has been accomplished and the process is stopped) and maintains a steady level for a predetermined period of time (Col. 2, line 65 through Col.3, line 5, where the tool is set at a sleep or inactive mode at the surface and activated upon the occurrence of a predefined condition. The tool may be activated when the wellbore pressure reaches or exceeds a predetermined threshold or by remotely activating it from surface or by providing a preset time delay, or by sensing the movement, e.g., when providing a 
    in response to the second indication, capture the data corresponding to the downhole environment (Col.4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold; (iii) sending a signal via a remote control); and
    store the data corresponding to the downhole environment (Col.4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136). 

Fisher does not disclose receive a first indication to transition from a powered-off state to a low power standby state. Ishihara discloses receiving, by at least one processor, a first indication to transition from a powered-off state to a low power standby state (para [0008], when a starting switch of a vehicle is off, maintaining a power saving standby-state of a vehicle- mounted information apparatus).
Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when power is applied, default will be in the standby state until start switch is activated.

It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.
Ishihara in the Fisher in order to save the power usage.

Regarding Claim 9, Fisher disclose, wherein the at least one sensor includes at least one of  a pressure sensor, a motion sensor, an optical sensor, a flow sensor, a viscosity sensor, a density sensor, a temperature sensor, a Hall Effect sensor, a radioactive counter, a vibration sensor, a resistivity sensor, a conductivity sensor, an acoustic sensor, an ultrasonic sensor, a telemetry sensor, a torque sensor, an RPM sensor, a gyroscopic sensor, or a gas-detection sensor (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137).

Regarding Claim 11 is analyzed and rejected as discussed with respect to claim 4. Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool
140 further includes detector electronics (electrical circuits and processors)
134 and a memory section 136).

Regarding Claim 12 is analyzed and rejected as discussed with respect to claim 5. Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136). 

Fisher in view of Ishihara disclose, the system of claim 8, wherein the at least one processor is disposed in the downhole tool (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134). 

Regarding Claim 16, Fisher disclose a non-transitory computer-readable medium having instructions stored thereon that, when executed by at least one processor, cause the at least one processor to perform operations comprising:
    receiving a first indication of the power state (Col.2, lines 65-67, where “tool may be operated in a continuous mode by activating the tool at the surface prior to deployment”, e.g., applying power); 
The examiner is asserting that in order to make a tool operable in a continuous mode, the tool would be connected to power at the surface prior to deployment.
       in response to the first indication, obtaining from at least one sensor at least one sensor measurement comprising data corresponding to a downhole environment (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure threshold that is expected
to be attained during the gravel packing operations. When this pressure threshold is exceeded, the tool 140 enters a wake-up mode);

        determining a second indication based on the at least one sensor measurement exceeding a predetermined threshold to transition from the low power standby state to a logging state (Col. 4, line 67 through Col. 5, line 6, where the memory logging tool 140 includes a pressure switch or pressure sensor 137 which is preset to a pressure 
wherein the second indication occurs when the data corresponding to the downhole environment increases in value at a substantially exponential rate (Col. 4, lines 62-66, where the pressure at the screen continues to increase.  The gravel pack operator sets parameters at a predetermined pressure, above which it is presumed that the gravel packing has been accomplished and the process is stopped) and maintains a steady level for a predetermined period of time (Col. 2, line 65 through Col.3, line 5, where the tool is set at a sleep or inactive mode at the surface and activated upon the occurrence of a predefined condition. The tool may be activated when the wellbore pressure reaches or exceeds a predetermined threshold or by remotely activating it from surface or by providing a preset time delay, or by sensing the movement, e.g., when providing a preset time delay, the tool is activated, and preset time delay where tools is not active(steady state));
      in response to the second indication, capturing the data corresponding to the downhole environment (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors)134), the data corresponding to the downhole environment (Claims 3 and 6, where downhole tool; activating said tool is performed upon one (1) of (i) sensing a pressure exceeding a limit: (ii) sensing a pressure threshold; (iii) sending a signal via a remote control); and
        storing the data corresponding to the downhole environment (Col. 4, lines 35-40, where tool 140 further includes detector electronics (electrical circuits and processors) 134 and memory section 136). Fisher does not disclose receiving, a first indication to 

Ishihara does not explicitly disclose the powered-off state, but Ishihara discloses when power is applied, default will be in the standby state until start switch is activated.
It is inherent that when no power is applied the unit would be in a power-off state, and would transition to the standby-state, when power is applied by the circuit responding to an available power.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide the standby state, as taught by Ishihara in the Fisher in order to save the power usage.

Regarding Claim 17 is analyzed and rejected as discussed with respect to claims 2 and 9.
Regarding Claim 19 is analyzed and rejected as discussed with respect to claim 11. 

Claims 3, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451), as applied to the claims above and further in view of Larimore (US Pub.2018/0106927).
Fisher in view of Ishihara disclose the method of claim 1, further comprising receiving the first indication to transition from the powered-off state to the low power standby state, as recited in Claim 1.
The combined system applied above does not disclose: a computing device located on a surface above the downhole environment.

Larimore discloses a computing device located on a surface above the downhole environment (Fig. 1, # 138, para [0016], where logging facility 138 collects measurements from logging tool 134, and includes computing facilities for controlling logging tool 134, processing the measurements gathered by logging tool 134, or storing measurements... logging facility 138 may be located remote from well site 102 and wellbore 112).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide computing device located on a surface above the downhole, as taught by Larimore in the combined system applied above in order to more accurately determine the required power state.

Regarding Claim 10 is analyzed and rejected as discussed with respect to claim 3. Additionally, Fisher disclose at least on processor (Col. 4, lines 35-38, where tool
140 further includes detector electronics (electrical circuits and processors)
134 and a memory section 136).

Claim 18 is analyzed and rejected as discussed with respect to claims 3 and 10.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451), as applied to the claims above and further in view of March (US Pub.2017/0328199).

Regarding Claim 6, Fisher in view of Ishihara disclose the method of claim 1, further sensing by the at least one sensor, the first indication to transition from the powered-off state to the low power standby state, as recited in Claim 1.

The combined system applied above does not disclose:
dynamically sensing in real-time sensing by the at least one sensor.
March disclose dynamically sensing in real-time sensing by the at least one sensor (para [0024], where systems that enable Measurement-While-Drilling (MWD) or Logging-While-Drilling (LWD) services with real-time data transfer from sensors or survey tools in a bottomhole assembly (BHA) to a surface location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide dynamically sensing in real-time sensing, as taught by March in the combined system applied above reference in order to track the power state occurrence in the tool during real time.

Fisher disclose at least on processor (Col. 4, lines 35-38, where tool
140 further includes detector electronics (electrical circuits and processors) 134 and a memory section 136).
Regarding Claim 20 is analyzed and rejected as discussed with respect to claims 6 and 13.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (Pat.6554065) in view of Ishihara (US Pub.2019/0393451), as applied to the claim 1 and further in view of Alexander (Pat.10073659). 
Regarding Claim 7, Fisher in view of Ishihara disclose the method of claim 1, but do not disclose the predetermined threshold comprises one of an instantaneous threshold value, a rolling threshold value, a windowed threshold value, and a continuous threshold value.
 Alexander disclose the particular threshold comprises one of an instantaneous threshold value, a rolling threshold value, a windowed threshold value, and a continuous threshold value (Col. 4, lines 26-34, where first threshold level (instantaneous power consumption) Thresh_1 corresponds to a lower threshold than the second threshold level (sustained power consumption) Thresh_2.). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to provide instantaneous threshold level, as taught by Alexander in the combined system applied above reference in order to more efficiently use the power in the tool. 
Claim 14 is analyzed and rejected as discussed with respect to claim 7. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KALERIA KNOX whose telephone number is (571)270-
5971. The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair- my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571- 272-1000.
/KALERIA KNOX/ 
Examiner, Art Unit 2857 

/REGIS J BETSCH/Primary Examiner, Art Unit 2857